--------------------------------------------------------------------------------


 

Exhibit 10.40


AMENDMENT NO. 9
TO THE
ENSCO SAVINGS PLAN
(AS REVISED AND RESTATED EFFECTIVE JANUARY 1, 1997)



          THIS AMENDMENT NO. 9, executed this 26th day of December, 2006, and
effective the first day of January, 2007, by ENSCO International Incorporated,
having its principal office in Dallas, Texas (hereinafter referred to as the
"Company").

W I T N E S S E T H:

          WHEREAS, the Company revised and restated the ENSCO Savings Plan (the
"Plan"), effective January 1, 1997, except for certain provisions for which
another effective date was subsequently provided elsewhere in the terms of the
Plan, to (i) incorporate the prior amendments to the Plan, (ii) incorporate such
other provisions as were necessary due to the merger of the Penrod Thrift Plan
and the Dual 401(k) Plan into the Plan, (iii) clarify the definition of "annual
compensation" used for nondiscrimination testing under Sections 401(k) and
401(m) of the Code, and (iv) bring the Plan into compliance with the Internal
Revenue Code of 1986, as amended (the "Code"), as modified by the Small Business
Job Protection Act of 1996, the General Agreement on Tariffs and Trade under the
Uruguay Round Agreements Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Taxpayer Relief Act of 1997, the Internal Revenue
Service Restructuring and Reform Act of 1998, and the Community Renewal Tax
Relief Act of 2000, as well as all applicable rules, regulations and
administrative pronouncements enacted, promulgated or issued since the date the
Plan was last restated;

          WHEREAS, the Company adopted Amendment No. 1 to the revised and
restated Plan, effective January 1, 2002, to reflect the proposed Treasury
regulations (the "Proposed Regulations") issued under Section 401(a)(9) of Code;

          WHEREAS, the Company adopted Amendment No. 2 to the revised and
restated Plan, effective as of January 1, 2002, except as specifically otherwise
in Amendment No. 2, to (i) reflect certain provisions of the Economic Growth and
Tax Relief Reconciliation Act of 2001 ("EGTRRA") which generally became
applicable to the Plan effective as of January 1, 2002, and (ii) constitute good
faith compliance with the requirements of EGTRRA;

          WHEREAS, the Pension and Welfare Benefits Administration of the
Department of Labor issued final regulations establishing new standards for
processing benefit claims of participants and beneficiaries under Section 15.6
of the Plan which have been clarified by further guidance from the Pension and
Welfare Benefits Administration (collectively the "Final Claims Procedure
Regulations");


 



--------------------------------------------------------------------------------



 



          WHEREAS, the Proposed Regulations for which the revised and restated
Plan was amended by Amendment No. 1 were replaced by final Treasury regulations
that were issued April 17, 2002 under section 401(a)(9) of the Code relating to
required minimum distributions under Section 15.4 of the Plan (the "Final
Required Minimum Distribution Regulations");

          WHEREAS, the Company acquired Chiles Offshore Inc. ("Chiles"),
effective August 7, 2002, pursuant to a merger agreement among the Company,
Chore Acquisition, Inc. ("Chore"), a wholly-owned subsidiary of the Company, and
Chiles, whereby Chiles was merged with and into Chore, with Chore being the
surviving company and continuing to exist as a wholly-owned subsidiary of the
Company and the successor sponsor to Chiles of the Chiles Offshore Inc. 401(k)
Retirement Savings Plan (the "Chiles 401(k) Plan");

          WHEREAS, the employees of Chiles that continued as employees of a
subsidiary of the Company on and after August 7, 2002 continued to be eligible
to participate in the Chiles 401(k) Plan through September 30, 2002 and then
became eligible to participate in the Plan effective October 1, 2002;

          WHEREAS, the Chiles 401(k) Plan was merged into the Plan effective
October 1, 2002 and the assets of the Chiles 401(k) Plan were transferred on
October 1, 2002 from the trust established pursuant to the Chiles 401(k) Plan to
the trust established pursuant to the Plan;

          WHEREAS, the Company adopted Amendment No. 3 to the revised and
restated Plan, effective as of October 1, 2002, unless specifically provided
otherwise in Amendment No. 3, to, among other things, (i) revise Section 15.6 of
the Plan to provide that the administrator of the Plan shall process benefit
claims of participants and beneficiaries pursuant to the claims procedure
specified in the summary plan description for the Plan which shall comply with
the Final Claims Procedure Regulations, as may be amended from time to time,
(ii) reflect the Final Required Minimum Distribution Regulations by amending
Section 15.4 of the Plan consistent with the Model Amendment provided by the
Internal Revenue Service in Rev. Proc. 2002-29, (iii) permit participation in
the Plan on October 1, 2002 (the "Date of Participation") by all employees of
Chiles who are both eligible to participate in the Chiles 401(k) Plan as of
September 30, 2002 and are employed by the Company or a subsidiary of the
Company on October 1, 2002, (iv) provide all employees of Chiles who begin to
participate in the Plan as of the Date of Participation with credit for all
actual service with Chiles for purposes of the eligibility and vesting
provisions of the Plan, (v) provide that any participant in the Chiles 401(k)
Plan who has credit under the Chiles 401(k) Plan for at least three years of
vesting service as of the Date of Participation shall continue to vest under the
Plan in his account balance in the Plan pursuant to the vesting schedule
contained in the Chiles 401(k) Plan, (vi) provide that any participant in the
Chiles 401(k) Plan who has credit under the Chiles 401(k) Plan for two years of
vesting service as of the Date of Participation shall remain 40% vested in his
account balance in the Plan but, subsequent to the Date of Participation, shall
continue to vest in his account balance in the Plan pursuant to the vesting
schedule of the Plan, (vii) provide that any participant in the Chiles 401(k)
Plan who has credit under the Chiles 401(k) Plan for one year of vesting service
as of the Date of Participation shall remain 20% vested in his account balance
in the Plan but, subsequent to the Date of Participation, shall continue to vest
in his account balance in the Plan pursuant to the vesting schedule of the Plan,
(viii) provide that any participant in the Chiles 401(k) Plan as of the Date of
Participation shall become fully vested in his account balance in the Plan as of
the date he has both attained age 55 and received credit under the Plan for at
least five years of vesting service, and (ix) provide that any participant in
the Chiles 401(k) Plan as of the Date of Participation shall be eligible for an
in-service withdrawal from the Plan under Section 15.5(c) of the Plan once every
six months after he has attained 59-1/2;


 -2-



--------------------------------------------------------------------------------



 



          WHEREAS, the Company adopted Amendment No. 4 to the revised and
restated Plan to retroactively amend the definition of Profit Sharing Entry Date
in Section 1.16 of the Plan to conform the terms of Section 1.16 of the Plan to
the actual operation of the Plan as authorized by Section 2.07(3) of Appendix B
to Rev. Proc. 2002-47;

          WHEREAS, the Company adopted Amendment No. 5 to the revised and
restated Plan to (i) reduce the service requirement to become eligible to
participate in the 401(k) feature of the Plan, (ii) revise the requirements for
an election to participate in the 401(k) feature of the Plan and for subsequent
amendments to a salary reduction agreement, and (iii) increase the maximum
deferral percentage that may be elected under a salary reduction agreement;

          WHEREAS, EGTRRA amended Section 401(a)(31)(B) of the Code to require
that mandatory distributions of more than $1,000 from the Plan be paid in a
direct rollover to an individual retirement plan as defined in Sections 408(a)
and (b) of the Code if the distributee does not make an affirmative election to
have the amount paid in a direct rollover to an eligible retirement plan or to
receive the distribution directly and I.R.S. Notice 2005-5 provides that this
provision becomes effective to the Plan for distributions on or after March 28,
2005;

          WHEREAS, the Company adopted Amendment No. 6 to the revised and
restated Plan (i) effective as of September 1, 2005, to increase the normal
retirement age under the Plan from age 60 to age 65, and (ii) effective as of
March 28, 2005, to comply with the provisions of Section 401(a)(31)(B) of the
Code, as amended by EGTRRA and the guidance issued in I.R.S. Notice 2005-5
relating to the application of the new rules in connection with automatic
rollovers of certain mandatory distributions;

          WHEREAS, the Katrina Emergency Tax Relief Act of 2005 ("KETRA")
amended the Code to immediately authorize tax-favored withdrawals and special
provisions for loans from qualified retirement plans to provide relief relating
to Hurricane Katrina;

          WHEREAS, the Company adopted Amendment No. 7 to the revised and
restated Plan, effective as of October 3, 2005, to provide temporary relief to
certain participants and related individuals affected by Hurricane Katrina in
the form of (i) hardship withdrawals from the Plan, and (ii) modified loan
provisions for certain loans from the Plan;

          WHEREAS, the Gulf Opportunity Zone Act of 2005 amended the Code to
expand the hurricane-related relief provided under KETRA to victims of Hurricane
Rita and Hurricane Wilma;

          WHEREAS, the Company adopted Amendment No. 8 to the revised and
restated Plan to provide temporary relief to certain participants and related
individuals affected by Hurricane Rita and/or Hurricane Wilma in the form of (i)
hardship withdrawals from the Plan, and (ii) modified loan provisions for
certain loans from the Plan; and

          WHEREAS, the Company now desires to adopt this Amendment No. 9 to the
revised and restated Plan, effective January 1, 2007, to reduce the service
requirement to become eligible to participate in the profit sharing feature of
the Plan with respect to employees employed or reemployed after December 31,
2006;


 -3-



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and the covenants
herein contained, the Company hereby adopts the following Amendment No. 9 to the
Plan:

    1.      Section 1.16 of the Plan is hereby amended to read as follows:
 

          Sec. 1.16  Entry Date means, effective April 1, 1997, (i) with respect
to an eligible Employee's ability to make Salary Reduction Contributions, the
first business day of any calendar month occurring on or following the date the
Employee satisfies the eligibility requirements of Section 2.1 for the 401(k)
feature of the Plan [the "401(k) Entry Date"] and (ii) with respect to an
eligible Employee's participation in the profit sharing feature of the Plan, the
first day of the calendar month coincident with or next following the date the
Employee satisfies the eligibility requirements of Section 2.1 for the profit
sharing feature of the Plan (the "Profit Sharing Entry Date"); provided,
however, that (i) effective January 1, 2007, the Profit Sharing Entry Date for
an Employee who completes his 90th day of employment during the month of
December shall be the date he completes such 90th day of employment, and (ii)
effective January 1, 1994 and prior to January 1, 2007, the Profit Sharing Entry
Date for an Employee who completes his one-year Period of Service during the
month of December shall be the date he completes such one-year Period of
Service. Prior to April 1, 1997, the 401(k) Entry Date was any January 1 or July
1 occurring on or following the date the Employee satisfied the eligibility
requirements of Section 2.1 for the 401(k) feature of the Plan.

    2.      Section 2.1 of the Plan is hereby amended to read as follows:
 

          Sec. 2.1  Eligibility. Each Employee who was eligible to participate
in either or both the 401(k) feature of the Plan and the profit sharing feature
of the Plan on December 31, 2006 shall continue to be eligible to participate in
that feature or those features of the Plan, as applicable, as of January 1,
2007. Each other Employee (i) shall be eligible to become a Participant in the
401(k) feature of the Plan as provided in Section 2.2 on the 401(k) Entry Date
which coincides with or which next follows the date upon which he shall have
both attained age 18 and completed a one-month Period of Service, and (ii) who
is employed or is reemployed (without having previously satisfied the
then-applicable service requirement of this Section 2.1 for the profit sharing
feature of the Plan) by an Employer (A) after December 31, 2006, shall be
eligible to participate in the profit sharing feature of the Plan (subject to
the allocation requirements of Section 7.4) on the Profit Sharing Entry Date
which coincides with or which next follows the date upon which he shall have
both attained age 18 and completed at least 90 days of employment with the
Employer, or (B) before January 1, 2007, shall be eligible to participate in the
profit sharing feature of the Plan (subject to the allocation requirements of
Section 7.4) on the Profit Sharing Entry Date which coincides with or which next
follows the date upon which he shall have both attained age 18 and completed a
one-year Period of Service, provided in each case the Employee is employed by an
Employer on the applicable Entry Date. Prior to January 1, 2004, the one-month
Period of Service requirement in clause (i) of the preceding sentence was three
months.

          IN WITNESS WHEREOF, the Company, acting by and through its duly
authorized officers, has caused this Amendment No. 9 to be executed on the date
first above written.

        ENSCO INTERNATIONAL INCORPORATED



By:   /s/ Charles A. Mills                                    
                    
                                                       COMPANY






 -4-



--------------------------------------------------------------------------------

